J-S10035-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KAREEM TODD                                :
                                               :
                       Appellant               :   No. 576 MDA 2021

               Appeal from the PCRA Order Entered April 9, 2021
                  In the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0001288-2015


BEFORE:      MURRAY, J., McLAUGHLIN, J., and COLINS, J.

MEMORANDUM BY COLINS, J.:                               FILED: JULY 18, 2022

        Kareem Todd appeals from the order denying his first petition filed

pursuant to the Post Conviction Relief Act (“PCRA”).1 See 42 Pa.C.S.A. §§

9541-9546. A jury convicted Todd of third-degree murder and carrying a

firearm without a license2, and he was subsequently sentenced, in the

aggregate, to twenty-three and one-half to forty-seven years of incarceration.

In the present matter, Todd singularly contends that his direct appeal counsel

was per se ineffective for failing to have an in-person meeting with him prior

to filing that appeal. After a thorough evaluation of the argument Todd has

advanced, we find that the cases he has relied upon are too disparate from

____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1   A hearing preceded the denial of Todd’s PCRA petition.

2   See 18 Pa.C.S.A. § 2502(c), and 18 Pa.C.S.A. § 6106(a)(1), respectively
J-S10035-22



his situation to provide him with relief. Accordingly, because, inter alia, we

find no validity to his per se ineffective assistance of counsel argument, we

are constrained to affirm.

       The facts underpinning Todd’s convictions are not relevant to the

present appeal. However, a full recitation of those facts is contained within

this   Court’s   unpublished   memorandum     of   his   direct   appeal.   See

Commonwealth v. Todd, 2017 WL. 4417762, at *1-2 (Pa. Super., filed Oct.

4, 2017) (unpublished memorandum).

       Briefly, following an extended argument about drug-selling territory,

Todd engaged in gunfire with several other people, which resulted in the

shooting death of an individual named Jazz Beady. Thereafter, Todd left the

area and traveled to Philadelphia. Eventually, he was arrested some seventeen

months later.

       At trial, Todd represented himself, but standby counsel was present

during the proceedings. Ultimately, while the jury acquitted him of a first-

degree murder charge, it still found him guilty of the two aforementioned

crimes, with the primary offense being third-degree murder. Correspondingly,

the court sentenced him to an aggregate term of twenty-three and one-half

to forty-seven years of incarceration.




                                     -2-
J-S10035-22



        In his direct appeal, which featured the benefit of counsel,3 this Court

affirmed his judgment of sentence, and our Supreme Court denied his petition

for allowance of appeal on April 30, 2018. On June 11, 2019, Todd filed a

timely pro se PCRA petition,4 which was subsequently amended by appointed

counsel. The court held a hearing on Todd’s petition, but then denied it

immediately following that event.

        Afterwards, Todd filed a timely notice of appeal with this Court.

Correspondingly, the relevant parties have complied with their obligations

under Pennsylvania Rule of Appellate Procedure 1925. As such, this appeal is

ripe for review.

        On appeal, Todd presents one question:

        1. Did the PCRA court err when it held that appellate counsel was
           not ineffective, given that appellate counsel failed to meet with
           Todd, a defendant tried on a capital charge, prior to preparing
           his appeal?

See Appellant’s Brief, at 8.

        As this is an appeal from the denial of a PCRA petition, we review the

record to ascertain whether it supports the PCRA court’s findings and, too,

whether the order dismissing Todd’s petition is otherwise free from legal error.


____________________________________________


3 With it being the salient issue in this appeal and as would be gleaned during
the subsequent PCRA hearing, appellate counsel, who was the same individual
as his standby counsel, did not have a face-to-face meeting with Todd prior
to submitting any filings. Instead, at the appeal stage, the two communicated
“through correspondence[.]” PCRA Hearing, 4/9/21, at 14.

4   See 42 Pa.C.S.A. § 9545(b)(3); U.S. Sup.Ct.R. 13(1).

                                           -3-
J-S10035-22



See Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014). “Our scope of

review is limited to the findings of the PCRA court and the evidence of record,

viewed in the light most favorable to the prevailing party at the PCRA court

level.” Commonwealth v. Medina, 92 A.3d 1210, 1214 (Pa. Super. 2014)

(en banc) (citation and brackets omitted). While credibility determinations, if

supported by the record, are binding on this Court, we apply a de novo

standard of review to the PCRA court’s legal conclusions. See id., at 1214-15.

      In its opinion, the PCRA court wrote that Todd’s appellate counsel “was

sufficiently aware of the meritorious issues to be raised on [direct] appeal and

did, in fact, raise those issues. [Appellate counsel] was not ineffective for not

meeting [Todd] face to face concerning the appeal.” Trial Court Opinion,

7/19/21, at 2.

      Given that Todd’s issue challenges the effectiveness of his appellate

counsel, we are guided by a well-settled set of precepts:

      We presume counsel's effectiveness, and an appellant bears the
      burden of proving otherwise. To establish ineffectiveness of
      counsel, a PCRA petitioner must plead and prove: his underlying
      legal claim has arguable merit; counsel's actions lacked any
      reasonable basis; and counsel's actions prejudiced him. Failure to
      satisfy any prong of the ineffectiveness test requires dismissal of
      the claim. Arguable merit exists when the factual statements are
      accurate and could establish cause for relief. Whether the facts
      rise to the level of arguable merit is a legal determination.

Commonwealth v. Urwin, 219 A.3d 167, 172 (Pa. Super. 2019) (internal

citations and quotation marks omitted).




                                      -4-
J-S10035-22


      As he represented himself at trial, the first component of Todd’s

argument deals with his present ability to assert an ineffective assistance

claim. See Appellant’s Brief, at 18 (“The first issue that must be addressed is

whether representing himself at trial in this case, [Todd] forfeited any claims

of ineffective assistance of counsel.”). We agree with the proposition that a

person cannot raise an ineffective assistance claim against himself. See

Commonwealth v. Spotz, 18 A.3d 244, 270 (Pa. 2011). Moreover, standby

counsel, too, cannot be subject to an ineffective assistance claim. See

Commonwealth v. Blakeney, 108 A.3d 739, 762 (Pa. 2014). However, once

counsel “stepped in” to represent Todd for appeal purposes, Todd was

thereafter entitled to receive the full benefit of effective assistance of counsel.

See Commonwealth v. Bryant, 855 A.2d 726, 738 (Pa. 2004). Accordingly,

we see no impediment to Todd’s ability to challenge his counsel’s assistance.

      The second part of his claim, the heart of this appeal, is whether Todd’s

case falls squarely within the dictates of Commonwealth v. Brooks. See

839 A.2d 245 (Pa. 2003). In Brooks, our Supreme Court found that an

attorney’s failure to meet, in person, with a defendant facing a trial on capital

charges, e.g., first-degree murder, amounted to ineffective assistance of

counsel. See 839 A.2d at 250. The Court explained: “[i]ndeed, the very nature

of a capital case, typically quite involved and always subjecting the defendant

to the possibility of death, clearly necessitates at least one in-person meeting

between a lawyer and his client before trial begins.” Id., at 249. In addition,


                                       -5-
J-S10035-22


the Court stated that “only a face-to-face meeting allows an attorney to assess

the client’s demeanor, credibility, and the overall impression he might have

on a jury.” Id. In summary, utilizing the three-pronged ineffective assistance

test, the Court determined that the defendant’s claim had arguable merit due

to the inherent benefits of such a meeting, that his attorney had no reasonable

basis for failing to meet with the defendant, and that the defendant was

prejudiced because the attorney was unable to “gather information from the

client, evaluate the client’s demeanor, and try to establish a working

relationship.” Id. at 250.

      Todd reads Brooks to mean that an attorney is required to have one

face-to-face meeting with his client even when counsel “is appointed to

represent an individual on direct appeal.” Appellant’s Brief, at 21. Todd

bolsters   this   proposition   through   use   of   this   Court’s   decision   in

Commonwealth v. Brown. 145 A.3d 196 (Pa. Super. 2016). Therein, we

emphasized that “counsel representing a defendant in a capital murder trial

[must] conduct a substantive, face-to-face consultation with the defendant

prior to trial.” Brown, 145 A.3d at 204 (citation omitted). If that action is not

performed, prejudice is presumed, amounting “to ineffective assistance of

counsel warranting the grant of a new trial.” Id., at 204, 207 (citation omitted)

(emphasis omitted). Todd believes that because he faced a first-degree

murder charge at his trial and the record reflects that, post-trial, there was no




                                      -6-
J-S10035-22


in-person   meeting    between    Todd    and   his   appellate   counsel,   the

Brooks/Brown presumption of prejudice should have applied. We disagree.

      To start, as the Commonwealth points out, Todd’s attorney met with

him multiple times throughout the continuum of criminal proceedings. See

Appellee’s Brief, at 22; see also Appellant’s Brief, at 25 (“It is true … that …

the record shows that [a]ppellate [c]ounsel did have a face-to-face meeting

with [him] prior to trial[.]”). Todd’s attorney represented him “during his

preliminary hearing and pretrial proceedings[] and filed motions on his behalf.

[His attorney] was also present at the entirety of [Todd’s] trial as standby

counsel, and regularly consulted with [him] before trial.” Appellee’s Brief, at

22.

      More broadly, however, Brooks, given its context and the specific

language the Court used, does not appear to be applicable to Todd’s situation.

Given the vital importance of information gathering and demeanor evaluation,

Brooks only speaks to an attorney’s pre-trial obligation in a capital charge

case. While an attorney obviously can be ineffective post-trial, Brooks does

not expound, in any way, on an attorney’s responsibilities after the rendering

of a verdict and subsequent sentencing.

      Here, Todd’s attorney was not “prepar[ing] a defense to a charge of

murder in the first degree[.]” Brooks, 839 A.2d at 250. Instead, Todd’s

counsel, having had the benefit of being there for all proceedings leading up

to his direct appeal coupled with a complete trial and pre-trial record, almost


                                     -7-
J-S10035-22


unquestionably had all of the information that he needed to proceed with his

post-trial filings. Moreover, an evaluation of Todd’s demeanor post-trial, to

the extent Todd’s appellate counsel was unaware of his disposition at that

point, was practically immaterial given that a jury had already found him

guilty, and he had already been sentenced.

       As the Commonwealth astutely states: “[a]n appeal is conducted on the

basis of a cold record: it is, in an important sense, ‘backward-looking’ where

a trial is forward-looking.” Appellee’s Brief, at 23. Therefore, we see no reason

to apply the Brooks/Brown presumption of prejudice to a situation where:

(a) the case is on direct appeal, rather than pre-trial; (b) counsel was present

throughout all of the pre-trial and trial proceedings; (c) counsel, in fact, met

in-person with the defendant prior to trial; and (d) the defendant was not

actually found guilty of first-degree murder.5 Simply put, the same concerns

repeatedly emphasized Brooks about the utility of a pre-trial and in-person

meeting with a defendant facing capital charges are not present in this case.

       As such, because Brooks is inapplicable, Todd would need to

demonstrate all three components of the ineffective assistance test. Todd has

failed to do this. Even through the most thorough reading of Todd’s brief, we



____________________________________________


5 While Brooks “does not limit its holding to whether a first-degree murder
defendant ultimately receives a sentence of life imprisonment or the death
penalty,” Brown, 1445 A.3d at 207 n.19, given that he was found not guilty
of the first-degree murder charge, anything related to that offense has, as
best we can discern, nothing to do with his direct appeal.

                                           -8-
J-S10035-22


are unable to recognize any amount of prejudice Todd suffered as a result of

his direct appeal proceeding in the manner that it did. Moreover, Todd did not

discuss why his underlying claim has arguable merit. Stated differently, Todd

has not shown what an in-person meeting would have accomplished,

especially when Todd’s appellate counsel was already fully apprised on the

minutia of his case, having been there both pre- and during his trial.

Therefore, his ineffective assistance of counsel claim necessarily fails.

       We agree with Todd that an appellant “must be allowed the right to have

an appeal aided by competent counsel.” Commonwealth v. Albert, 561 A.2d

736, 738 (Pa. 1989). However, while it is clearly good practice, or even

advisable, for an attorney to have at least one in-person meeting with his

client prior to filing documents for appeal purposes,6 we do not read Brooks

to per se require appellate counsel to operate in that manner.

       Order affirmed.




____________________________________________


6 Seeming to cut against his own argument, Todd spends the last paragraph
of his brief recognizing that “once a defendant has reach the appellate stage
of a case where first-degree murder was at issue[,] it is likely that he is
incarcerated in a [s]tate [c]orrectional [i]institution that is not necessarily in
the same jurisdiction where appellate counsel practices[.]” Appellant’s Brief,
at 29. Todd continues: “[g]iven the practical issues at play, [he] would argue
that the consultation required of appellate counsel should not be face to face
but instead be required to allow for a verbal back and forth that would be
possible at a face-to-face meeting such as a telephone call or video
conference.” Id., at 29-30.

                                           -9-
J-S10035-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/18/2022




                          - 10 -